59 Wn.2d 140 (1961)
367 P.2d 150
JAMES EDWARD TREMLIN, Respondent,
v.
ARLINE TREMLIN, Appellant.[*]
No. 35879.
The Supreme Court of Washington, Department One.
December 7, 1961.
Parker & Borawick, for appellant.
Dobson, Houser & Dobson, by David C. Dobson, for respondent.
PER CURIAM:
Defendant wife appeals from a decree dismissing her cross-complaint for separate maintenance and granting plaintiff husband a divorce.
*141 Rule on Appeal 42 (a) (7), RCW, Vol. O, provides:
"Each error relied on shall be clearly pointed out ..."
Rule on Appeal 43, RCW, Vol. O, provides:
"No alleged error of the superior court will be considered by this court unless the same be definitely pointed out in the `assignments of error' in appellant's brief...." (Italics ours.)
[1] Defendant assigns error as follows:
"1. The court erred in granting respondent an absolute decree of divorce.
"2. The court erred in dismissing appellant's cross complaint."
Defendant's assignments of error are an invitation to this court to read the entire record, search it for possible error, and rule accordingly. We have consistently refused invitations of this nature. The assignments of error do not meet the requirements of the quoted Rules on Appeal.
[2] Further, no error is assigned to the findings of fact. We must accept them "... as the established facts in the case ..." Rule on Appeal 43, RCW, Vol. O. They support the conclusions of law and the judgment.
The judgment is affirmed.
NOTES
[*]  Reported in 367 P. (2d) 150.